DETAILED ACTION
	This office action is in response to the application filed 11/13/2020.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a variable resistor coupled to the first terminal of the second transistor, the second terminal of the second transistor, the second terminal of the first transistor, and the reference voltage input” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 8 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a variable resistor comprising: a first terminal coupled to the second terminal of the first transistor; and a second terminal coupled to the first terminal of the second transistor” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 15 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a variable resistor comprising: a first terminal coupled to the second terminal of the second transistor; and a second terminal coupled to a reference voltage input” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 19 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a variable resistor 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 8,031,020, 5,541,539, 2020/0336141, 2010/0225332, 2009/0027086, 2003/0011351 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838